           Case 2:20-cv-02244-MCE-DB Document 15 Filed 02/23/21 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:20-CV-02244-MCE-DB
12                 Plaintiff,
                                                        DEFAULT JUDGMENT AND FINAL
13          v.                                          JUDGMENT OF FORFEITURE
14   APPROXIMATELY $27,231.00 IN U.S.
     CURRENCY,
15
                   Defendant.
16

17          This matter came before the Honorable Magistrate Deborah Barnes on the United States’ ex

18 parte motion for default judgment. There was no appearance by or on behalf of any other person or

19 entity claiming an interest in the above-captioned defendant currency to oppose the United States’

20 motion. The Magistrate Judge has recommended that the United States’ motion be granted. Based on

21 the Magistrate Judge’s Findings and Recommendations and the files and records of the Court, it is:

22          ORDERED, ADJUDGED AND DECREED:

23          1.     The Magistrate Judge’s Findings and Recommendations are adopted herein.

24          2.     Ming Guang Chen, Tak Yuk Chen, Lian Xin Chen, Christina Chen and Han Weng Peng

25 are held in default.

26          3.     A judgment by default is hereby entered against any right, title, or interest of Ming

27 Guang Chen, Tak Yuk Chen, Lian Xin Chen, Christina Chen and Han Weng Peng in the defendant

28 currency referenced in the above caption.
                                                        1
29                                                            Default Judgment and Final Judgment of Forfeiture

30
           Case 2:20-cv-02244-MCE-DB Document 15 Filed 02/23/21 Page 2 of 2



 1          4.     A final judgment of forfeiture is hereby entered, forfeiting all right, title, and interest in

 2 the defendant currency to the United States, to be disposed of according to law.

 3          5.     All parties shall bear their own costs and attorney’s fees.

 4          IT IS SO ORDERED.

 5 Dated: February 23, 2021

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
29                                                              Default Judgment and Final Judgment of Forfeiture

30
